FILED
                            NOT FOR PUBLICATION                             NOV 26 2014

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


JOSE ALFONSO TIJERINA,                           No. 13-55655

               Petitioner - Appellant,           D.C. No. 2:12-cv-10805-DOC

  v.
                                                 MEMORANDUM*
DEPARTMENT OF HOMELAND
SECURITY DISTRICT DIRECTOR U.S.
IMMIGRATION,

               Respondent - Appellee.


                    Appeal from the United States District Court
                       for the Central District of California
                     David O. Carter, District Judge, Presiding

                          Submitted November 18, 2014**

Before:        LEAVY, FISHER, and N.R. SMITH, Circuit Judges.

       Jose Alfonso Tijerina appeals pro se from the district court’s order denying

his petition for a writ of error coram nobis. We have jurisdiction under 28 U.S.C.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
§ 1291. We review de novo the denial of a petition for a writ of error coram nobis,

see United States v. Riedl, 496 F.3d 1003, 1005 (9th Cir. 2007), and we affirm.

      In his petition, Tijerina contended that he was improperly removed from the

United States without receiving a hearing on his claim for relief under the

Convention Against Torture. The district court properly declined to entertain

Tijerina’s petition because the sole means to challenge an order of removal is by

filing a petition for review with the appropriate court of appeals. See 8 U.S.C.

§ 1252(a)(5) and (b)(9); Martinez v. Napolitano, 704 F.3d 620, 622 (9th Cir.

2012).

      AFFIRMED.




                                          2                                    13-55655